Citation Nr: 1608106	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date prior to March 25, 2012, for the award of service connection for coronary artery disease (CAD).  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's CAD.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1967 to July 1977.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) which, in pertinent part, established service connection for CAD; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 25, 2012.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of a higher initial evaluation for the Veteran's CAD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  
 
2.  CAD (ischemic heart disease) was initially diagnosed in September 1989.  

3.  The Veteran submitted a March 2013 Fully Developed Claim (Compensation) (VA Form 21-526EZ) requesting service connection for ischemic heart disease.  The Veteran's claim was received by VA on March 25, 2013.  

4.  No formal claim, informal claim, or other communication requesting service connection for CAD (ischemic heart disease) was received by VA prior to March 25, 2013.  

CONCLUSION OF LAW

The criteria for assignment of an effective date prior to March 25, 2012, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has issued several VCAA notices to the Veteran including a March 2013 notice which informed him of the evidence generally needed to support a claim for service connection and the assignment of an effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, as this appeal arises in part from the Veteran's disagreement with the initial effective date following the grant of service connection for CAD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream elements that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement).  
Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Earlier Effective Date for the Award of Service Connection for CAD

The Veteran asserts that the award of service connection for CAD should be effectuated "as early as the date of the implementation of the Agent Orange Act of 1991 or my bypass surgery, December 19th 1997."  He contends that his claim was not filed prior to March 2013 due to "the United States Government's failure to adequately publicize the availability of Agent Orange exposure veterans' benefits and/or take steps to identify and contact potential Agent Orange affected Vietnam veterans."  

The Veteran's service treatment records make no reference to CAD.  The Veteran's service personnel records reflect that he served in Republic of Vietnam during active service.  Therefore, he is presumed to have been exposed to herbicides.  

Clinical documentation from Riverside Community Hospital dated in September 1989 indicates that the Veteran suffered a "small subendocardial myocardial infarction" and was initially diagnosed with arteriosclerotic CAD in September 1989.  

In December 2013, the RO granted service connection for CAD and effectuated the award as of March 25, 2012, a date one year prior to receipt of the Veteran's claim for service connection.  

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

Where VA compensation benefits are awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  

Special rules for the assignment of effective dates for the award of presumptive service connection based on herbicide exposure have been promulgated pursuant to the holdings in the class-action case of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and, Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Specifically, a Nehmer "class member" is a Vietnam veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease" will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2).  

A covered herbicide disease is a disease for which the Secretary of VA established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2).  Ischemic heart disease to include CAD was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions are applicable to the newly covered diseases, to include ischemic heart disease.  Id.  See also Garza v. Shinseki, 480 Fed. App. 984, 987(Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  
If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or received by VA between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of receipt of the claim giving rise to the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1),(2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4).  

The Veteran is a "Nehmer class member" as he is a veteran who served in the Republic of Vietnam and has been diagnosed with CAD, a covered herbicide disease.  His initial claim for service connection for CAD was received many years after service separation and over two years after the date of the change in regulation allowing for a presumption of service connection for CAD secondary to herbicide exposure.  The award of service connection was not made pursuant to a liberalizing law or a liberalizing VA issue.  Therefore, the appropriate effective date for the award of service connection for CAD is the later of either the date of receipt of the Veteran's original claim of entitlement to service connection for CAD or the date the disability arose.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. §§ 3.400 (b)(2)(i), 3.816(c)(4).  

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  He separated from active service in July 1977.  He was initially diagnosed with ischemic heart disease/CAD in September 1989.  The Veteran's March 2013 formal claim for service connection for CAD was received by the RO on March 25, 2013.  While he advances that he would have filed a claim prior to March 2013 had he been made aware of his entitlement to service connection, the Veteran acknowledges that he did not, in fact, file a claim for service connection for CAD prior to March 25, 2013.  The Board finds that March 25, 2013, the date on which the Veteran's formal claim for service connection was received by VA, is the appropriate effective date for the award of service connection for CAD.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.816.  Therefore, an effective date prior to March 25, 2012, is not warranted.  


ORDER

An effective date prior to March 25, 2012, for the award of service connection for CAD is denied.


REMAND

The Veteran asserts that an initial disability evaluation of at least 30 percent is warranted for his CAD as his service-connected disorder is manifested by significant recurrent myocardial infarction and six vessel coronary artery bypass graft residuals.  He advances that the April 2013 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (VA Form 21-0960A) is of essentially no probative value as it erroneously states that he did not suffer a myocardial infarction.  

As noted above, clinical documentation from Riverside Community Hospital dated in September 1989 indicates that the Veteran suffered a "small subendocardial myocardial infarction."  The April 2013 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire erroneously states that the Veteran did not have a history of a myocardial infarction.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the deficient April 2013 VA evaluation and as the Veteran has not been afforded a VA examination since April 2013, the Board finds that further VA cardiovascular evaluation is required.  

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to treatment of his CAD after April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2013.  

3.  Schedule the Veteran for a VA cardiovascular examination in order to assist in determining the nature and severity of his service-connected CAD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's CAD upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the remaining issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


